Exhibit 10.1

 

ANI and Vyyo Proprietary & Confidential

 

EQUIPMENT PURCHASE AGREEMENT

 

BETWEEN

 

VYYO INC.

 

AND

 

ARCADIAN NETWORKS INC.

 

Vyyo Inc. has requested confidential treatment pursuant to the rules and
regulations of the Securities Exchange of 1934, as amended, for certain portions
of this exhibit identified by ***

 

--------------------------------------------------------------------------------


 

THIS EQUIPMENT PURCHASE AGREEMENT (this “Agreement”) is entered into effective
as of March 31, 2006 (the “Effective Date”), by and between Vyyo Inc., a
Delaware corporation, having its principal place of business at 4015 Miranda
Avenue, First Floor, Palo Alto, California 94304, United States (hereinafter
referred to as “Vyyo”), and Arcadian Networks Inc., a Delaware corporation,
having its principal place of business at 26 Broadway, 21st Floor, New York, New
York 10004(hereinafter referred to as “ANI”).

 

WHEREAS, Vyyo is engaged in the business of manufacturing, selling and
installing the Products, including the Spare Parts (as defined below) described
in Schedules A-1 and A-2 respectively.

 

WHEREAS, Vyyo also provides certain Services (as defined below) relating to the
Products.

 

WHEREAS, ANI desires to purchase the Products (including the Spare Parts) and
Services from Vyyo and Vyyo desires to sell the Products (including the Spare
Parts) and deliver the Services to ANI, upon the terms and conditions set forth
herein.

 

NOW THEREFORE, the parties agree as follows:

 


ARTICLE 1. CERTAIN DEFINITIONS

 

“Agreement” means this Agreement and the following schedules and exhibits which
are attached hereto and form part of this Agreement:

 

Schedule A-1 -

 

Product (not including Spare Parts) list and Pricing

Schedule A-2 -

 

Spare Parts list and Pricing

Schedule A-3 -

 

New Product Pricing Procedure

Schedule B-1 -

 

Minimum Product Purchase Amounts

Schedule B-2 -

 

Forecast Amount

Schedule B-3 -

 

Exclusivity Amount

Schedule C-1 -

 

Support Services and Rates

Schedule C-2 -

 

Maintenance Services and Rates

Schedule C-3 -

 

Extended Warranty and Rates

Schedule C-4 -

 

Training Services and Rates

Schedule C-5 -

 

Miscellaneous Services and Rates

Schedule D -

 

Escrow Agreement

Exhibit 1 -

 

Initial Purchase

Exhibit 2 -

 

Insurance

 

--------------------------------------------------------------------------------


 

“Product” or “Products” shall mean (i) the products set forth in Schedule A-1
and any revisions or upgrades thereto, including products intended to replace
any products on Schedule A-1, (ii) new wireless products introduced by Vyyo
(other than revisions, replacements or upgrades to the products set forth in
Schedule A-1, which the parties agree are covered in item (i)) and any other new
products as may be agreed upon by the parties in writing from time to time, and
any revisions or upgrades thereto (collectively “New Products”), and (iii) Spare
Parts (as defined below). All such products (excluding Spare Parts) shall be
added to Schedule A-1.

 

“Spare Part” or “Spare Parts” shall mean (i) the spare parts set forth in
Schedule A-2 and any revisions or upgrades thereto, including spare parts
intended to replace any spare parts on Schedule A-2, (ii) new spare parts
introduced by Vyyo (other than revisions, upgrades or spare parts intended to
replace any spare parts on Schedule A-2, which the parties agree are covered in
item (i)) and any revisions or upgrades thereto, (iii) any spare parts necessary
for New Products added to Schedule A-1, and (iv) any other new spare parts as
may be agreed upon by the parties in writing from time to time (collectively,
(ii) – (iv) referred to herein as “New Spare Parts”). All such spare parts shall
be added to Schedule A-2.

 

“Product End of Life” or “Product EOL” shall mean such time when (i) Vyyo
reasonably concludes that it will no longer manufacture or procure a Product,
(ii) such Product has been replaced by the next generation of such Product and
Vyyo has determined not to continue to manufacture or procure such earlier
generation Product, or (iii) Vyyo reasonably concludes that it can no longer
obtain the components it requires to manufacture a Product on a commercially
reasonable basis.

 

“Material Component End of Life” or “Material Component EOL” shall mean such
time when (i) Vyyo reasonably concludes that it will no longer obtain a material
Product component(s) it requires to manufacture a Product on a commercially
reasonable basis, or (ii) a material Product component has been replaced by the
next generation of such component and the manufacturer has determined not to
continue to manufacture such earlier generation component.

 

“Minimum Product Purchase Amount” or “Minimum Product Purchase Amounts” shall
have the meaning set forth in Schedule B-1.

 

“Forecast Amount” shall mean the amount for a specified period as set forth in
Schedule B-2.

 

“Exclusivity Amount” shall mean the amounts set forth in Schedule B-3.

 

 “Price” or “Prices” shall mean the prices payable to Vyyo in consideration for
the sale of Products and/or Services as set forth in Schedule A-1, A-2, C-1,
C-2, C-3, C-4 and C-5.

 

--------------------------------------------------------------------------------


 

“Product Purchase Amount” shall mean, for each year (or other applicable period)
of the Term, the aggregate Prices paid or to be paid by ANI to Vyyo for Products
shipped and to be shipped within such year (or other applicable period) based
upon the shipping dates set forth in accepted Purchase Orders, provided however
that if any Products are shipped by Vyyo on a date that is later than the
shipping date set forth in an accepted Purchase Order as requested by ANI
pursuant to Section 6.4 below the relevant year (or other applicable period)
shall be based on the actual shipping date for such Products.

 

“Relevant Market” shall have the meaning set forth in Article 18.

 

“Relevant Territory” shall have the meaning set forth in Article 18.

 

“Miscellaneous Services” shall have the meaning set forth in Section 2.3.

 

“Standard Services” means the Services described in Schedules C-1, C-2, C-3, and
C-4.

 

“Services” means the Standard Services and the Miscellaneous Services.

 

“Software” shall mean the Vyyo proprietary and third party software provided
with any of the Products purchased hereunder, including without limitation the
network management software (“NMS”).

 


ARTICLE 2. SALE AND PURCHASE OF EQUIPMENT AND SERVICES

 

2.1           ANI may, from time to time, purchase Products from Vyyo at the
Prices set forth in Schedules A-1 and A-2. Vyyo agrees to sell to ANI and ANI
agrees to purchase from Vyyo such Products in accordance with the terms of this
Agreement.

 

2.2           ANI may, from time to time, purchase the Standard Services from
Vyyo at the Prices set forth in Schedules C-1, C-2, C-3 and C-4. Vyyo agrees to
sell to ANI such Standard Services in accordance with the terms of Schedules
C-1, C-2, C-3, and C-4 respectively and this Agreement.

 

2.3           ANI may request, during the eighteen (18) months following the
Effective Date, to purchase additional services to be performed by Vyyo
employees which services are within such employees’ areas of expertise (the
“Miscellaneous Services”). The Miscellaneous Services shall not include software
or product development services. Vyyo shall provide Miscellaneous Services to
ANI in accordance with the hourly and/or daily (as applicable) Prices set forth
in Schedule C-5, subject to such employees’ reasonable availability given such

 

--------------------------------------------------------------------------------


 

employees’ work commitments for Vyyo. The parties shall negotiate in good faith
and set forth in a statement of work any such Miscellaneous Services to be
performed by Vyyo employees hereunder, which statement of work shall be attached
to the applicable Purchase Order for such Miscellaneous Services and shall
include a performance schedule, any applicable deliverables and any additional
terms applicable to such Miscellaneous Services. Any Miscellaneous Services
shall be performed by Vyyo’s employees subject to the direction and control of
ANI.

 

2.4           There shall be an initial purchase (the “Initial Purchase”) of
Products and Services, which Initial Purchase shall consist of the quantity,
type and shipment schedule of Products and Services to be delivered and be
subject to the additional terms and conditions set forth in Exhibit 1. The
parties shall mutually agree upon shipment dates for the Products identified in
the Initial Purchase.

 

2.5           Vyyo shall assist ANI, during the 12 months following the
Effective Date, in identifying any standard off-the-shelf test equipment which
may be used to test and maintain the Products and in specifying any
customization of such test equipment appropriate for such purpose.

 

2.6           Vyyo may only remove a Product from Schedule A-1 or A-2 at the
Product EOL for such Product.
Except as set forth below with respect to third party Products or Products
containing material third party components (collectively “Third Party
Products”), if a Product is approaching its Product EOL, Vyyo shall provide a
minimum of 12 months advance written notice of such Product EOL to ANI before
such Product can be removed from Schedules A-1 or A-2. Notwithstanding any
Product EOL of such Product, Vyyo shall continue to support any such Product for
the lesser of (A) a period of 5 years from the last date of sale of such Product
to ANI or (B) 2 years from the Product EOL of such Product. Notwithstanding the
foregoing, if a Third Party Product is reaching its Product EOL , Vyyo
may remove such Third Party Products from Schedules A-1 and A-2 at such Third
Party Product’s Product EOL as determined by the third party manufacturer, but
shall provide ANI with “back-to-back” advance written notice of the Product EOL
of any such Third Party Products promptly after Vyyo’s receipt of notice thereof
from such third party manufacturer(s) and will provide “back-to-back” support as
provided by such third party manufacturers. Any Purchase Orders issued within
the 12 month notice period or “back-to-back” notice period, as the case may be,
for any Product (or Third Party Product, as the case may be) at its Product EOL
shall be filled by Vyyo in accordance with the provisions of Article 4.

 

2.7           In the case of Material Component EOL that does not affect
functionality (if functionality is affected, the event shall be treated the same
as a Product EOL),

 

--------------------------------------------------------------------------------


 

Vyyo shall provide six (6) months advance written notice to ANI prior to
changing such material component.

 


ARTICLE 3. PRICE

 

3.1           For each Product set forth on Schedules A-1 and A-2 as of the
Effective Date there is a Price for such Product listed on Schedules A-1 or A-2,
respectively. For Products added to Schedules A-1 or A-2 after the Effective
Date the initial Prices for such Products will be determined in accordance with
the New Product Pricing Procedure set forth on Schedule A-3. For the avoidance
of doubt, Prices for Products shall be fixed upon acceptance of a Product
Purchase Order without regard to the shipping date.

 

3.2           For the Products set forth on Schedules A-1 and A-2 as of the
Effective Date, the parties agree that the Prices set forth on Schedule A-1 and
A-2 are fixed for a period of 24 months after the Initial Purchase, and then
shall be adjusted as follows:

 

3.2.1        Provided that ANI’s annual Product Purchase Amount between the
first day of the 13th month after the Initial Purchase through and including the
last day of the 24th month after the Initial Purchase (“Year 2”) is equal to or
greater than *** but less than the Forecast Amount for Year 2, commencing as of
the first day of the 25th month after the Initial Purchase, (i) ANI shall be
entitled to an aggregate credit equal to 2% of the total Product Purchase Amount
for Year 2 (“Year 2 Credit”), which credit shall be applied toward all new
Product Purchase Orders until the credit is fully used provided however that the
credit applied to any given Product Purchase Order shall not exceed 30% of the
amount of such Product Purchase Order and any balance of such credit shall be
carried forward and applied to subsequent Product Purchase Orders in the same
manner until fully used, and (ii) the Prices for Product purchases during the
twelve (12) months commencing on that date (“Year 3”) shall be reduced by 2%.

 

--------------------------------------------------------------------------------

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------


 

3.2.2        Provided that ANI’s annual Product Purchase Amount for Year 3 is
equal to or greater than the Minimum Product Purchase Amount for such year but
less than the Forecast Amount for such year, commencing as of the first day of
the next year (“Year 4”), (i) ANI shall be entitled to an aggregate credit equal
to 4% of the total Product Purchase Amount for Year 3 (“Year 3 Credit”), which
credit shall be applied toward all new Product Purchase Orders until the credit
is fully used provided however that the credit applied to any given Product
Purchase Order shall not exceed 30% of the amount of such Product Purchase Order
and any balance of such credit shall be carried forward and applied to
subsequent Product Purchase Orders in the same manner until fully used, and
(ii) the Prices for Product purchases during Year 4 shall be reduced by 4%.

 

3.2.3        Provided that ANI’s annual Product Purchase Amount for Year 4 is
equal to or greater than the Minimum Product Purchase Amount for such year but
less than the Forecast Amount for such year, commencing as of the first day of
the next year (“Year 5”), (i) ANI shall be entitled to an aggregate credit equal
to 4% of the total Product Purchase Amount for Year 4 (the “Year 4 Credit”),
which credit shall be applied toward all new Product Purchase Orders until the
credit is fully used provided however that the credit applied to any given
Product Purchase Order shall not exceed 30% of the amount of such Product
Purchase Order and any balance of such credit shall be carried forward and
applied to subsequent Product Purchase Orders in the same manner until fully
used, and (ii) the Prices for Product purchases during Year 5 shall be reduced
by 4%.

 

3.2.4        Provided that ANI’s annual Product Purchase Amount for Year 5 is
equal to or greater than the Minimum Product Purchase Amount for such year but
less than the Forecast Amount for such year, commencing as of the first day of
the next year (“Year 6”), (i) ANI shall be entitled to an aggregate credit equal
to 4% of the total Product Purchase Amount for Year 5 (the “Year 5 Credit”),
which credit shall be applied toward all new Product Purchase Orders until the
credit is fully used provided however that the credit applied to any given
Product Purchase Order shall not exceed 30% of the amount of such Product
Purchase Order and any balance of such credit shall be carried forward and
applied to subsequent Product Purchase Orders in the same manner until fully
used, and (ii) the Prices for Product purchases during Year 6 shall be reduced
by 4%.

 

3.2.5        Provided that ANI’s annual Product Purchase Amount for Year 2 is
equal to or greater than the Forecast Amount for such year, (i) the Year 2
Credit shall be equal to 4% of the total Product Purchase Amount for Year 2
rather than 2% and (ii) the amount of Price reduction for Product purchases in
Year 3 shall be 4% rather than 2%. Provided that ANI’s annual Product Purchase
Amount for Year 3 is equal to or greater than the

 

--------------------------------------------------------------------------------


 

Forecast Amount for such year, (i) the Year 3 Credit shall be equal to 6% of the
total Product Purchase Amount for Year 3 rather than 4% and (ii) the amount of
Price reduction for Product purchases in Year 4 shall be 6% rather than 4%.
Provided that ANI’s annual Product Purchase Amount for Year 4 is equal to or
greater than the Forecast Amount for such year, (i) the Year 4 Credit shall be
equal to 6% of the total Product Purchase Amount for Year 4 rather than 4% and
(ii) the amount of Price reduction for Product purchases in Year 5 shall be 6%
rather than 4%. Provided that ANI’s annual Product Purchase Amount for Year 5 is
equal to or greater than the Forecast Amount for such year, (i) the Year 5
Credit shall be equal to 6% of the total Product Purchase Amount for Year 5
rather than 4% and (ii) the amount of Price reduction for Product purchases in
Year 6 shall be 6% rather than 4%.

 

3.3           For each New Product added to Schedule A-1 or New Spare Part added
to Schedule A-2 after the Effective Date, the parties agree that the initial
Price for such New Product or New Spare Part (as determined in accordance with
Schedule A-3) is fixed for a period of 24 months after the initial accepted
Purchase Order for such New Product and/or New Spare Part, as applicable, and
thereafter shall be reduced for the immediately subsequent three (3) year
periods in accordance with the same discount structure as with respect to
Products (as set forth in Sections 3.2.1 through 3.2.5, above). By way of
example, the Year 3 discount for existing Products would apply during the third
year after the initial accepted Purchase Order for a New Product.

 

3.4           For purposes of clarification, if ANI’s Product Purchase Amount
for any given year is less than the Minimum Product Purchase Amount for such
year, ANI shall not qualify for the applicable credit for such year or the
applicable reduction in Price for the immediately subsequent year. Thereafter,
if ANI’s Product Purchase Amount for any given year meets or exceeds the Minimum
Product Purchase Amount for such year, ANI shall again qualify for the
applicable credit for such year and the applicable reduction in Price for the
immediately subsequent year.

 

3.5           The Prices of Standard Services are set forth in Schedules C-1,
C-2, C-3 and C-4 and the Prices for Miscellaneous Services shall be at the
hourly or daily rates (as applicable) specified in Schedule C-5.

 

3.6           The prices of Products shall be on an Ex-Works (EXW) basis packed
for export at Vyyo’s facility, and are exclusive of any and all taxes and/or
import duties applicable to the sale or use of the Products sold. Any such
tax(es), except taxes based upon Vyyo’s net income shall be separately itemized
on Vyyo’s invoice(s) and ANI agrees to assume and pay or cause to be paid any
and all such taxes and/or other charges incidental to the purchase or sale of
such Products or, in lieu

 

--------------------------------------------------------------------------------


 

thereof, ANI shall furnish Vyyo with a properly executed tax exemption
certificate prior to shipment. The prices of Products may be quoted by Vyyo on a
CIP basis, at ANI’s request.

 

3.7           Vyyo agrees that the Product prices, excluding Spare Parts and
NMS, set forth in this Agreement shall, at all times, represent Vyyo’s best
Product pricing terms available to any Vyyo customer that purchases, in the
Relevant Territory, Products in similar or lesser quantities to those purchased
by ANI hereunder for reasonably similar types of usage (a “Vyyo Comparable
Customer”). In the event Vyyo grants a Vyyo Comparable Customer a better Product
price than that provided to ANI hereunder, Vyyo shall, unless prohibited by law,
(i) promptly notify ANI of such lower Product price, and (ii) extend to ANI the
more favorable Product price effective as of the date on which such more
favorable Product prices became effective with respect to such Vyyo Comparable
Customer, which more favorable price will be available to ANI to the extent that
ANI (x) commits to purchase at least the same volume as committed to purchase by
the Vyyo Comparable Customer and (y) accepts all of the other terms and
conditions offered to the Vyyo Comparable Customer and reasonably applicable to
a purchase by ANI (other than terms not reasonably related to the pricing of
such Products). This Section 3.6 shall not apply retroactively, nor shall it be
construed as entitling ANI to the return of or credit for any money paid by it
prior to the date such more favorable Product price became effective. If more
favorable prices for the Products are added pursuant to this Section 3.7 the
parties shall promptly amend Schedule A-1 to include such more favorable Product
prices for the length of time as such more favorable Product price is available
to the Vyyo Comparable Customer. For the avoidance of doubt, all provisions of
this Agreement relating to Product prices shall continue to apply to such
revised Price, including without limitation Sections 3.2 and 3.3.

 


ARTICLE 4. PURCHASE ORDERS

 

4.1           Sales of Products by Vyyo to ANI shall be subject to the terms and
conditions of this Agreement. The terms and conditions of this Agreement shall
not be modified or supplemented by any communication, purchase order, or other
document from ANI or Vyyo unless such communication is in writing, identified as
an amendment to this Agreement, and subsequently accepted in writing by an
authorized officer of Vyyo and ANI, as applicable.

 

4.2           Vyyo agrees to sell to ANI the Products and Services in accordance
with purchase orders (each a “Purchase Order”) placed by ANI and accepted by
Vyyo pursuant to this Agreement. All Purchase Orders submitted by ANI to Vyyo
shall:  (i) reference this Agreement and specify a delivery date for Products no
sooner than 90 days from the date of the Purchase Order; (ii) contain definitive
list prices

 

--------------------------------------------------------------------------------


 

(based on Schedules A-1 and A-2), Product and Service numbers, quantities,
discounts and credits to the extent applicable; and (iii) shall be signed and
dated by an authorized representative of ANI. Purchase Orders shall be binding
on Vyyo only when accepted in writing (including by facsimile notification) by
Vyyo; provided, however, that Vyyo will accept Purchase Orders if by using
reasonable commercial efforts it could fill the Purchase Orders in accordance
with the delivery schedules set forth therein (subject always to the EOL
provisions set forth in Section 2.6 and 2.7). During the first two (2) years of
the Agreement Vyyo agrees to extend ANI a credit line of 5 million dollars
($5,000,000). The amount of the credit line that Vyyo will extend to ANI after
the initial two (2) years of the Agreement shall be discussed in good faith by
the parties and mutually agreed upon in writing prior to the end of the initial
two (2) years of the Agreement. For purposes of clarification, notwithstanding
anything to the contrary herein, if at any time during the Term of the Agreement
the amount of ANI’s outstanding invoices to Vyyo hereunder, together with the
Price for any submitted Purchase Order, exceeds ANI’s then-current credit line
extended by Vyyo to ANI, Vyyo may reject such Purchase Order unless ANI is
willing to pre-pay for such Purchase Order. In no event shall the foregoing
permit Vyyo to reject, or require ANI to pre-pay, the Initial Purchase; provided
however, the parties acknowledge and agree that Vyyo may, upon notice to ANI,
delay the shipment of Product pursuant to such Initial Purchase to the extent
that the then-current outstanding amount owed by ANI pursuant to such Initial
Purchase is greater than 5 million dollars ($5,000,000) until such time as the
then-current outstanding amount owed by ANI pursuant to such Initial Purchase is
less than 5 million dollars ($5,000,000).

 

ANI’s forecasts do not bind either party, and Vyyo will conduct such preparation
towards the fulfillment of Purchase Orders to an extent and manner as decided by
Vyyo. Vyyo will confirm acceptance of each Purchase Order by notifying ANI in
writing (including by facsimile notification) of the anticipated date of
delivery within seven (7) business days of receipt of the Purchase Order. If
Vyyo cannot reasonably meet a delivery schedule requested in a Purchase Order,
Vyyo may reject such Purchase Order and notify ANI in writing of Vyyo’s
commercially reasonable schedule for fulfillment of such Purchase Order. ANI
may, in its discretion, promptly resubmit such Purchase Order with a revised
delivery schedule. If a Purchase Order submitted by ANI does not conform to the
requirements of this Article, Vyyo shall promptly inform ANI of such fact and
shall provide ANI with the opportunity to submit a corrected Purchase Order.
Each accepted Purchase Order shall be governed by this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE 5. FORECASTS

 

5.1.          ANI shall provide Vyyo non-binding forecasts of its anticipated
purchase of Products as set forth in this Section 5.1. Each forecast submitted
hereunder shall state ANI’s anticipated purchase of Products for the succeeding
12 month period based on (i) ANI’s actual signed contracts with customers
(high-level abstracts of which shall be provided to Vyyo, subject to any ANI
confidentiality obligations) and (ii) other anticipated Product purchases
forecasted by ANI. The first such forecast shall be provided within 60 days
after the execution of this Agreement. Thereafter, subsequent 12 month forecasts
will be provided on March 1 and September 1 of each year, commencing on
September 1, 2006.

 


ARTICLE 6. DELIVERY

 

6.1           Vyyo’s delivery period of Products from the effective date of the
Purchase Order hereunder to the date of delivery shall be as stated in the
Purchase Order accepted by Vyyo as specified in Article 4.

 

6.2           Vyyo shall inform ANI of the readiness of the shipment of Products
ten (10) business days in advance of the expected date for shipment by fax /
e-mail which shall contain the following information:

 

(a)           Purchase Order number and description of the Product;

(b)           Unit price and total value of the Product to be shipped;

(c)           Estimated net, gross weight and measurement of the packages to be
shipped (if on an EXW basis).

 

6.3           Vyyo shall ship the Products to ANI at the location designated by
ANI in the applicable Purchase Order, which may be the premises of ANI’s
customer. The parties shall mutually agree upon the method of shipment for
Products. The title as well as the risk of the loss or damage to Products shall
pass to ANI from Vyyo at the time of EXW delivery at Vyyo’s facility as defined
in INCOTERMS 2000. Further, for the avoidance of doubt, all shipping and
handling costs incurred to ship the Products to ANI at the location designated
by ANI in the applicable Purchase Order, which may be the premises of ANI’s
customer, will be borne by ANI. In the event of a CIP price quote by Vyyo and an
acceptance of the CIP price quote by ANI, the risk of loss shall pass in
accordance with CIP as defined in INCOTERMS 2000.

 

--------------------------------------------------------------------------------


 

6.4           ANI may reschedule Product deliveries in advance of Vyyo’s
scheduled delivery dates as follows:

 

Days prior to original

 

Rescheduled Product Delivery

Product Delivery Date

 

(“push out”) Dates

 

 

 

0-30

 

None

31-60

 

up to 15 days from original date

61-90

 

up to 30 days from original date

91+

 

up to 60 days from original date

 

provided however that no rescheduled Product delivery dates shall be permitted
if the effect of such rescheduling is to change the calendar quarter in which
such delivery was originally scheduled.

 

6.5           A Product delivery date may only be rescheduled (whether in whole
or in part) once from its original Product delivery date, except for the
shipment and delivery dates for the Initial Purchase which may be rescheduled by
ANI more than once provided that ANI shall notify Vyyo of any rescheduled
shipping date for Product covered by the Initial Purchase at least three
(3) months in advance of the scheduled shipping date for such Product and
provided further that 70% of the Products contained in the Initial Purchase are
shipped within 2006 and 100% of the Products contained in the Initial Purchase
are shipped within 12 months from the Effective Date.

 

6.6           Upon ANI’s request Vyyo will use its commercially reasonable
efforts to accelerate Product delivery dates and subject to ANI agreeing to meet
any increased costs as a result of such activity.

 

6.7           ANI shall have the right to re-sell the Products within the
Relevant Territory to end-users (and only to end-users) in the Relevant Market.

 

6.8           ANI agrees that following completion of the fourth year of the
Term of this Agreement, ANI shall use all commercially reasonable efforts to
re-sell the Products (or obtain contracts for the provision of services that ANI
offers based on the Products) in the Relevant Territory to end-users in the
Relevant Market. ANI agrees that its commercially reasonable efforts shall
include, in accordance with such priorities as ANI may reasonably establish and
consistent with the size of ANI’s business and then-existing sales force,
seeking to re-sell the Products (or services) throughout the Relevant Territory
and to end-users in all portions of the Relevant Market.

 

--------------------------------------------------------------------------------


 


ARTICLE 7. ACCEPTANCE TEST

 

7.1           Vyyo shall provide ANI (or its customers or designees) with the
opportunity from time to time to observe factory processes and procedures with
respect to the Products, upon reasonable advance request and during normal
business hours and subject to normal confidentiality procedures.

 

7.2           Acceptance Tests:

 

7.2.1        With respect to the Initial Purchase, ANI shall accept the “A-Band
Base Stations” as and when such base stations are accepted by Great River Energy
(“GRE”) according to the GRE “SAT” field test that was agreed to by Vyyo and GRE
(and reasonably acceptable to ANI). Thereafter, there shall not be any field
acceptance requirements for the Initial Purchase and the Products shall be
deemed accepted when delivered, subject to Sections 7.2.2 (regarding the V-290i
Product) and 7.2.3 (regarding the New Products).

 

7.2.2        With respect to the V-290i Product, such V-290i Product shall be
accepted by ANI at such time as Vyyo delivers the first V-290i Product to ANI
(or its designee) and demonstrates that such V-290i Product performs in
accordance with its specifications.

 

7.2.3        If Vyyo develops New Products to be added to Schedules A-1 or A-2
hereunder, the parties shall agree on an initial purchase acceptance procedure
for such New Products.

 

7.3                           Specifications for each Product shall be initially
generated by Vyyo in the ordinary course consistent with its customary practices
based on the expected performance of such Product in actual use. If ANI
reasonably requests, Vyyo shall provide more detailed specifications for a
Product if such specifications can be provided through commercially reasonable
means, including by addressing types of Product functionality not part of the
original specification for such Product (but within the then-current design
capability of the Product - this requirement to provide additional detail will
not require Vyyo to redesign or modify the Product).

 

7.4           ANI, from time to time, either for itself or for its customer,
may request that Vyyo develop new functionality for an existing Product or
develop one or more New Products. In such a case, ANI shall notify Vyyo in
writing of such a request. If Vyyo agrees to develop such new functionality or
New Products, Vyyo will, within a commercially reasonable period, provide ANI
with a change proposal. Such change proposal shall include: (i) the technical
changes required as a result

 

--------------------------------------------------------------------------------


 

of the change request; (ii) any corresponding changes in delivery schedule;
(iii) any corresponding change in the price; and/or (iv) the engineering costs
associated with such change request. ANI may at its sole discretion, approve the
change proposal, or reject the change proposal, by providing written notice
thereof to Vyyo. Upon written approval of the change by the parties,
Schedule A-1 and A-2 as applicable, shall be amended to reflect the new Product,
new specification and/or Price.

 


ARTICLE 8. PAYMENT

 

8.1           As to all Product purchases, payment shall occur no later than 30
days after the first day of the calendar month following the date of shipment
(as stated in the related invoice which shall accompany each Product shipment).
All Products shall be shipped in accordance with Article 6. Payments made later
than 30 days after the first day of the calendar month following the date of
shipment will be subject to interest at a rate of 15% per year.

 

8.2           All Payments shall be in U.S. dollars.

 

8.3           All invoices shall be prepared by Vyyo in good faith and in
accordance with this Agreement. Notwithstanding anything to the contrary herein,
if ANI reasonably disputes any amounts invoiced hereunder in good faith, ANI
shall (i) provide Vyyo with written notice of such dispute, (ii) pay to Vyyo the
undisputed amount, if any, on or before the due date, and (iii) (subject to the
following) shall have the right to place the disputed amount in escrow on or
before the due date rather than paying such amount to Vyyo. The parties shall
use good faith efforts to resolve any such dispute within thirty (30) days, but
at any time either party may refer such matter to expedited arbitration. In the
event that ANI deposited the disputed amount into escrow and it is determined in
such arbitration that such amount was due and owing as invoiced, the disputed
amount shall be released to Vyyo with interest earned while in the escrow
account from the initial due date. If an arbitrator determines more than once in
any two year period that ANI did not have a reasonable basis for any dispute
where ANI deposited the disputed amount into escrow, then ANI shall no longer
have the ability to withhold and deposit into escrow any payments in accordance
with this process. For the avoidance of doubt, an arbitrator’s finding in favor
of Vyyo regarding a disputed amount shall not be automatically construed to mean
that ANI’s dispute was unreasonable nor shall ANI’s use of the dispute mechanism
set forth in this Section 8.3 be deemed a breach of this Agreement. ANI is not
obligated to withhold and escrow payment to dispute any amount. ANI always has
the right to pay any amount when due, dispute such amount within a reasonable
time frame thereafter, and receive a refund of any improperly invoiced amount.
Similarly, if the arbitrator determines more than once in any two year period
that Vyyo did not have a reasonable basis

 

--------------------------------------------------------------------------------


 

for the submission of an invoice, then ANI shall no longer need to deposit
payment for a disputed amount into escrow to dispute an invoice in accordance
with this Section.

 


ARTICLE 9. PACKING AND MARKING

 

9.1           Unless otherwise instructed by ANI in writing, the packing and
marking of Products shall be made for U.S. shipment in accordance with then
current Vyyo standard for shipment, which is and shall be proper and sufficient
to withstand all modes of shipment under normal transportation conditions.

 

9.2           Vyyo shall not be responsible for any damage or loss caused by any
instructed packing and/or marking by ANI, except to the extent caused by Vyyo’s
negligence or willful misconduct.

 


ARTICLE 10. INSURANCE

 

10.1         ANI is responsible to arrange and obtain all insurance covering the
shipment from EXW delivery to ANI’s (or ANI’S designated) facilities at ANI’s
own cost.

 

10.2         In the event of an accepted CIP price quote for a Product, Vyyo is
responsible to arrange and obtain all insurance covering the shipment of the
Product from the CIP point of shipment/delivery to ANI’s (or ANI’s designated)
facilities.

 

ARTICLE 11. INTELLECTUAL PROPERTY

 

11.1         Nothing herein contained shall be construed as the transfer or
grant of license of any trade names, trademarks, patents, designs, copyrights
and/or any other intellectual property rights that Vyyo owns in connection with
Products or Services, except for those license rights specifically set forth
herein.

 

11.2         In the event any improvements, revisions, or changes are made to
any Products or in connection with any Services, whether offered by Vyyo or
requested and/or suggested in anyway by ANI, shall be the sole property of Vyyo.
At Vyyo’s discretion, ANI agrees to cooperate in any manner necessary (and at
Vyyo’s expense), including, but not limited to the execution of documents to
assign and/or secure, in Vyyo’s name, any and all Intellectual Property rights
related to such improvements, revisions, or changes. Vyyo hereby grants to ANI a
perpetual, nonexclusive, fully paid-up right and license to use any such Product
improvements, revisions or changes to which ANI is entitled pursuant to this
Agreement (either pursuant to Vyyo’s warranty obligations or through the
purchase of applicable Maintenance Services) and the results of any such
Services as necessary to use, operate, maintain and support the Products as
permitted

 

--------------------------------------------------------------------------------


 

herein or for any other purpose for which they were developed, with the right to
sublicense any such rights (i) to ANI’s customers that use the Product in
connection with products and services provided by ANI or to any one that
purchases the Product directly from ANI, and (ii) to third party agents of ANI
that assist ANI in connection with the Product.

 


ARTICLE 12. WARRANTY

 

12.1         Limited Warranty. Vyyo warrants that the Products sold by it
hereunder shall be free of defects in materials and workmanship and shall
perform in accordance with their specifications for a period of eighteen (18)
months from the date of delivery. Vyyo’s obligations under this limited warranty
are limited to promptly and on a priority basis replacing or repairing any
Product which fails to conform to this warranty. Vyyo shall not be responsible
for any warranty failures caused by misuse, neglect, improper installation,
repair, alteration or accident relating to the applicable Product which is
material and not consistent with ordinary wear and tear, unless caused by any
act or omission of Vyyo, its agents or employees. Any Product which has either
been repaired or replaced by Vyyo under the terms of the warranty provisions of
this Agreement shall have warranty coverage for the greater of (i) three
(3) months from the date of return to ANI, or (ii) the remaining warranty period
calculated from the date of original delivery. ANI will pay transportation and
insurance costs to ship the Products to the repair depot designated by Vyyo.
Vyyo will reimburse ANI for such costs and pay the transportation cost of
returning Products if the Products, or a component of the Products, were
defective. If a Product is determined to be out of warranty or not defective,
Vyyo will promptly advise ANI and, if repairable, offer to repair the Product at
Vyyo’s standard out-of-warranty rates as set forth on Schedule C, all shipping
to be paid by ANI.

 

Vyyo warrants that all Services performed pursuant to this Agreement shall be
performed in a professional and workmanlike manner, by experienced individuals,
and in accordance with generally accepted industry standards.

 

12.2         Limitations and Exclusions. THE WARRANTY PROVIDED IN THIS AGREEMENT
IS PERSONAL TO ANI AND IS A LIMITED WARRANTY, BUT IT MAY BE ASSIGNED BY ANI TO
ANY CUSTOMER OF ANI OR ANY TRANSFEREE OF SUCH PRODUCT. IT IS THE ONLY WARRANTY
MADE BY VYYO TO ANI. VYYO MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, AND ALL
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE ARE
EXPRESSLY EXCLUDED.

 

--------------------------------------------------------------------------------


 

12.3         Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, AND WHETHER ASSERTED BY ANI OR ANY OTHER THIRD PARTY UNDER
CONTRACT, STRICT OR PRODUCT LIABILITY, ACTIVE OR PASSIVE NEGLIGENCE, OR OTHER
TORT CLAIMS, OR OTHERWISE:  (i) EXCEPT FOR VYYO’S INDEMNITY OBLIGATIONS
HEREUNDER AND VYYO’S OBLIGATIONS TO REPAIR OR REPLACE PRODUCTS, VYYO’S LIABILITY
AND OBLIGATION IN ANY WAY RESULTING OR ARISING FROM OR RELATING TO THE PRODUCTS
SOLD OR SERVICES PROVIDED TO ANI UNDER THIS AGREEMENT SHALL IN NO EVENT EXCEED
THE CUMMULATIVE TOTAL AMOUNTS PAID BY ANI FOR THE PRODUCTS FROM THE EFFECTIVE
DATE OR $10,000,000.00 IN THE AGGREGATE, WHICHEVER IS LESS; AND (ii) NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR, BUSINESS
INTERRUPTION, LOSS OF REVENUE, LOSS OF PROFITS, LOSS OF DATA OR TRANSMISSIONS,
LOSS OF CUSTOMERS, OR OTHER INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OF ANY KIND WHATSOEVER, RESULTING OR ARISING FROM OR
RELATING TO THIS AGREEMENT OR THE PRODUCTS AND WHETHER OR NOT THE OTHER PARTY IS
ADVISED OF THE POSSIBILITY OF ANY OF THE FOREGOING. EACH PARTY WAIVES ALL
REMEDIES FOR BREACH OR NONPERFORMANCE BY THE OTHER PARTY TO THE EXTENT
INCONSISTENT WITH THE FOREGOING. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
AGREEMENT BETWEEN VYYO AND ANI RELATING TO THE PRODUCTS OR ANY SERVICES SHALL BE
CONSIDERED FOR THE BENEFIT OF ANY THIRD PARTY OR AS GIVING ANY THIRD PARTY ANY
RIGHTS AGAINST EITHER PARTY.

 


ARTICLE 13. INFRINGEMENT AND OTHER INDEMNIFICATION

 

13.1         If a third party raises a claim of an alleged infringement of
patent, trade name, trademark, design, copyright or any other intellectual
property rights against ANI or any ANI customer in connection with the Products,
ANI shall:

 

(a)           inform Vyyo promptly of such claim,

(b)           not, of its own accord, admit or settle such claim, and

(c)           provide reasonable assistance to Vyyo, at Vyyo’s expense, to
defend against such claim, and

(d)           act only in accordance with written instructions of Vyyo with
respect to such claim.

 

--------------------------------------------------------------------------------


 

13.2         In case of a claim set forth in this article 13, Vyyo will at its
own cost and expenses:

 

(a)           defend against such claim and indemnify and hold ANI and its
affiliates, directors, officers, employees, agents and direct customers harmless
from and against any and all damages, losses, liabilities, costs, expenses and
fees incurred in connection with any such claim (including reasonable attorneys’
fees), and

(b)           acquire the right for ANI and ANI’s customers to continue to use
such Product, including without limitation by obtaining any necessary patent
licenses from the person or company entitled to enforce such patent, or

(c)           modify the Product so as to become non-infringing provided that
such modified Product maintains substantially the same functionality as the
original Product.

 

13.3         Vyyo shall have no liability in the case of a patent infringement
which results from modification made by ANI in or to the Products or from the
combination of Products with other product not sold hereunder.

 

13.4         Each party shall indemnify and hold the other party and its
affiliates, directors, officers, employees, agents and customers harmless from
and against any and all damages, losses, liabilities, costs, expenses and fees
(including reasonable attorneys’ fees) arising out of or resulting from any
third party claim caused by personal injury or physical property damage caused
by the negligence or willful misconduct of such party or its employees or
agents.

 

13.5         Vyyo shall obtain and maintain in effect the insurance coverage set
forth in Exhibit 13.5.

 


ARTICLE 14. CONFIDENTIALITY

 

14.1         All non-public documentation, technical information, software,
business information, or other materials that are disclosed by one party (the
“Disclosing Party”) to the other (the “Receiving Party”) in the course of
performing this Agreement shall be considered the proprietary information
(“Proprietary Information”) of the Disclosing Party, provided that such
information is identified or marked as confidential at the time of disclosure or
otherwise should be reasonably understood by the Receiving Party to be
confidential to the Disclosing Party based upon the manner and means of
disclosure or the type of information or materials disclosed.

 

14.2         The Receiving Party shall: (a) hold the Disclosing Party’s
Proprietary Information in strict confidence; (b) use the Disclosing Party’s
Proprietary Information solely

 

--------------------------------------------------------------------------------


 

for the purposes of performing this Agreement; and (c) not disclose the
Disclosing Party’s Proprietary Information except to the Receiving Party’s
employees and agents having a need-to-know such information for purposes of
performing this Agreement and provided that such employees and agents are bound
by written obligations of confidentiality with respect to such Proprietary
Information that are comparable to those set forth herein).

 

14.3         The restrictions set forth in this Article 14 shall not apply to
any information that (i) is independently developed by the Receiving Party
without use of the Disclosing Party’s Proprietary Information; (ii) is lawfully
received by the Receiving Party free of any obligation to keep it confidential;
or (iii) is or becomes generally available to the public other than by breach of
this Agreement. In addition, either party may disclose the other party’s
Proprietary Information to the extent required by law or regulation provided
that, prior to disclosure, the Receiving Party provides written notice to the
Disclosing Party to the extent legally permissible and practicable so that the
Disclosing Party may seek a protective order or other limitations on disclosure.

 


ARTICLE 15. TERM AND TERMINATION

 

15.1         This Agreement shall become effective as of the Effective Date and
shall remain in effect for a period of ten (10) years (the “Initial Term”).
Thereafter, this Agreement may be renewed by the mutual written agreement of the
parties. The Initial Term and any renewal term shall collectively be referred to
as the “Term”.

 

15.2         ANI may terminate this Agreement in the event of a material breach
of the terms and conditions contained in this Agreement by Vyyo following ANI
sending notice in writing to Vyyo demanding that Vyyo rectify any breach
specified in the said notice within sixty (60) days from the date of receipt of
such notice and failure of Vyyo to rectify such breach. Following receipt of any
such proposed termination notice, the parties shall attempt in good faith to
reach agreement with respect to the cure of the matter underlying the material
breach, and upon reaching such agreement and such cure being effected, the
notice of termination shall be deemed rescinded and of no further force or
effect. If such material breach is not rectified within such period, and no
agreement is reached by the parties to defer or cancel such termination, ANI
may effect termination of this Agreement by giving Vyyo another written notice
specifying the date on which the termination is to take effect.

 

15.3         During the first two years of the Term, in consideration of ANI
making a substantial up-front payment for the exclusive rights granted pursuant
to Article 18.2 hereof, Vyyo may suspend performance, but may not terminate this

 

--------------------------------------------------------------------------------


 

Agreement, in the event of a material breach of the terms and conditions
contained in this Agreement by ANI. Thereafter, Vyyo may terminate the Agreement
in the event of a material breach of the terms and conditions contained in this
Agreement by ANI. Any such suspension or termination, as applicable, for
material breach shall follow Vyyo sending notice in writing to ANI demanding
that ANI rectify any breach specified in the said notice within sixty (60) days
from the date of receipt of such notice and failure of ANI to rectify such
breach. Following receipt of any such proposed suspension or termination notice,
as applicable, the parties shall attempt in good faith to reach agreement with
respect to the cure of the matter underlying the material breach, and upon
reaching such agreement and such cure being effected, the notice of suspension
or termination, as applicable, shall be deemed rescinded and of no further force
or effect. If such material breach is not rectified within such period, and no
agreement is reached by the parties to defer or cancel such termination or
suspension, Vyyo may effect termination or suspension, as applicable, of this
Agreement by giving written notice to ANI specifying the date on which such
suspension or termination is to take effect.

 

15.4         Either party may terminate this Agreement at any time if insolvency
or reorganization proceedings or any other proceedings analogous in nature or
effect are instituted by or against the other party hereto, the other party is
dissolved or liquidated whether voluntarily or involuntarily, a receiver or
trustee is appointed for all or a substantial part of the assets of the other
party or the other party makes an assignment for the benefit or creditors.

 


ARTICLE 16. EFFECT OF TERMINATION

 

16.1         No expiration or termination of this Agreement shall release either
party from any liability that at such time has already accrued to the other
party, or in any way affect the survival of any right, duty or obligation of
either party that is contemplated to be performed as of the date of or after
such expiration or termination.

 


ARTICLE 17. LICENSING AND ESCROW

 

17.1         Vyyo hereby grants to ANI a perpetual, nonexclusive, fully paid-up
right and license to use any Software provided in connection with a Product as
necessary to use, operate, maintain and support such Product, with the right to
sublicense any such rights (i) to ANI’s customers that use the Product in
connection with products and services provided by ANI or to any one that
purchase the Product directly from ANI, and (ii) to third party agents of ANI
that assists ANI in connection with the Product. ANI agrees that it will not
sublicense the Software provided in connection with the Products except as
permitted in (i) or (ii) above,

 

--------------------------------------------------------------------------------


 

without Vyyo’s prior written consent. ANI agrees not to reverse engineer,
disassemble or decompile the Software.

 

17.2         Within two business days after the execution of this Agreement, the
parties shall execute the Escrow Agreement set forth on Schedule D among
themselves and an independent escrow agent selected by mutual agreement of the
parties. The Escrow Agreement will require Vyyo to place on deposit with the
escrow agent complete engineering design documentation, software source code and
manufacturing documentation relating to the Products and any vendor
authorization (such materials collectively called the “BOM Documentation”)
reasonably required for ANI to acquire tooling and components and to manufacture
the Products (including any Software) with minimal delay. The escrow agreement
shall also require Vyyo to update the deposited materials on an annual basis or
more frequently if there is a change in any Product or Software to include any
updates or upgrades to same.

 

17.3         In the event Vyyo ceases to manufacture the Products for any reason
or Vyyo is in material breach of this Agreement then ANI may, without in any
manner limiting its legal and equitable remedies in the circumstances, serve
upon Vyyo a written notice requiring Vyyo to continue to manufacture the
Products or cause such default to be corrected forthwith, and ANI shall be
entitled to specific performance therefor. Unless within ten business days after
the service of such notice upon Vyyo such default shall be corrected or
arrangements for the correction thereof reasonably satisfactory to ANI shall be
made, ANI shall be entitled to the remedies set forth in the Escrow Agreement
and ANI shall possess a perpetual, non-exclusive, royalty-free fully-paid up
license under all Vyyo intellectual property (other than trademarks) to develop,
have developed, manufacture, have manufactured, use and sell the Products and to
sublicense the Software. Vyyo agrees that ANI shall have the right to designate
third party customers of ANI as beneficiaries of the escrow agreement entitled
to receive the deposited materials under the escrow agreement and to have the
same license under Vyyo intellectual property.

 


ARTICLE 18. EXCLUSIVITY

 

18.1         During the Term of this Agreement, so long as ANI (i) pays the
Exclusivity Amount for the first two years, and (ii) meets the Minimum Product
Purchase Amounts and (iii) for the first two (2) years has no undisputed
outstanding invoice payment to Vyyo hereunder which is larger than $2,000,000
for more than 90 days after the required payment date and after the first two
(2) years of the Term has no undisputed outstanding invoice payment to Vyyo
hereunder which is larger than $250,000 for more than 90 days after the required
payment date, Vyyo shall be prohibited from selling Products (i) in the Relevant
Territory and (ii) to the

 

--------------------------------------------------------------------------------


 

Relevant Market. Further, for the avoidance of doubt, nothing in this Agreement
shall prohibit Vyyo from (i) selling Products outside of the Relevant Territory;
(ii) selling Products within the Relevant Territory to end users or resellers
other than those engaged in the Relevant Market (and without limiting the
foregoing but for the avoidance of doubt cable television customers are not
considered to be engaged in the Relevant Market); and (iii) selling non-wireless
products or non-wireless equipment other than the Products within the Relevant
Territory to end users or resellers in the Relevant Market.

 

18.2         For purposes of this Agreement, the term “Relevant Territory” shall
mean the United States, Canada and the Gulf of Mexico (whether deemed U.S. or
Mexican territorial waters).

 

18.3         For purposes of this Agreement, the term “Relevant Market” shall
mean end users engaged in or resellers selling long range data communications
products to the following businesses, industries or governmental functions: 
(i) electricity generation, transmission or distribution (both downstream and
upstream); (ii) oil or gas exploration, manufacture, transportation or
distribution; (iii) water utility; (iv) chemical manufacture; (v) mining;
(vi) environmental monitoring or protection; (vii) transportation facilities
(including railroads); (viii) border control, and (ix) public safety (e.g.,
police, fire departments, rescue, but not general public communications such as
broadband internet, cable, consumer level entertainment, etc.). Vyyo shall use
commercially reasonable efforts to ensure that any sale of its products to
resellers within the Relevant Territory are not intended for resale to end users
within the Relevant Market.

 


ARTICLE 19. ASSIGNMENT

 

19.1         Vyyo may assign its rights and obligations under this Agreement
and/or any individual Purchase Order without ANI’s consent including, without
limitation, in whole or in part, to any affiliate or successor in interest of
Vyyo or in connection with any financing, in each case upon prior written notice
to ANI; provided that any such assignee of Vyyo’s obligations is reasonably
capable of fulfilling Vyyo’s obligations under this Agreement. If Vyyo
consummates a transaction or series of transactions whereby its wireless assets
and/or business are assigned or otherwise transferred to a successor in
interest, this Agreement must be assigned to such successor in interest. If this
Agreement is assigned or otherwise transferred to a successor in interest of
Vyyo’s wireless assets and/or business, the exclusivity provisions of Section 18
and the intellectual property licenses from Vyyo in Sections 11 and 17 of this
Agreement shall apply only to that portion of Vyyo’s wireless assets and/or
business that has been assigned or transferred (including any updates, upgrades,
modifications and enhancements thereto), and such exclusivity provisions shall
not apply to any other assets or business or

 

--------------------------------------------------------------------------------


 

intellectual property of the successor in interest or of the remaining
businesses of Vyyo. ANI may assign its rights and obligations under this
Agreement and/or any individual Purchase Order without Vyyo’s consent including,
without limitation, in whole or in part, to any affiliate or successor in
interest of ANI or in connection with any financing, in each case upon prior
written notice to Vyyo, and also to any third party (including any ANI
customer); provided that any such assignee of ANI’s obligations is reasonably
capable of fulfilling ANI’s obligations under this Agreement. Except as provided
in this paragraph, neither party may, in whole or in part assign this Agreement
hereunder nor any rights or obligations created there under without the prior
written consent of the other party. Any assignment in violation of this
Article shall be null and void and of no effect between the parties.

 


ARTICLE 20. FORCE MAJEURE

 

20.1         Neither party shall be responsible for failure or delay to comply
with this Agreement and/or any individual Purchase Order hereunder, in case such
failure or delay is caused by any acts that are beyond their reasonable control
and the parties hereto have used their best endeavor to carry out their
obligation under this Agreement.

 


ARTICLE 21. RESOLUTION OF DISPUTE

 

21.1         Any dispute arising out of or relating to this Agreement which can
not be resolved within a reasonable time directly by the parties shall be
settled by arbitration, by a panel of three (3) arbitrators (unless otherwise
agreed by the parties) in accordance with the Rules & Regulations of the
American Arbitration Association (“AAA”), and judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
Each party shall select one arbitrator and those arbitrators shall select the
third arbitrator. If they cannot agree on the third arbitrator, then such
arbitrator shall be selected by the AAA. The location of any such arbitration
shall be New York, New York. All discussions and correspondence among the
representatives, during said arbitration shall be treated as confidential
information, exempt from discovery, and shall not be admissible in any lawsuit
without the agreement of the parties. The cost of the arbitration, including the
fees and expenses of the arbitrator(s), shall be shared equally by the parties
unless the arbitration award provides otherwise. Each party shall bear the cost
of preparing and presenting its case. The arbitrator(s) are not empowered to
award damages in excess of compensatory damages and each party irrevocably
waives any damages in excess of compensatory damages. The parties agree to
undertake all reasonable steps to expedite the arbitration process. Judgment
upon any award rendered by the arbitrator may be entered in any court having
jurisdiction.

 

--------------------------------------------------------------------------------


 


ARTICLE 22. NOTICE

 

22.1         All notices, Purchase Orders, acceptances thereof, requests,
demands, claim letters and other communications to be given or made under this
Agreement or individual Purchase Orders hereunder shall be given by airmail,
telex or facsimile addressed to the party to be notified at the addressed and to
the attention as set

forth below :

 

If to Vyyo:

Vyyo Inc.

 

4015 Miranda Ave., First Floor

 

Palo Alto, CA 94304

 

Attention

:

 

Telephone

:

 

Facsimile

:

 

 

With a copy to:

Vyyo Inc.

 

4015 Miranda Ave., First Floor

 

Palo Alto, CA 94304

 

Attention:

General Counsel

 

Telephone:

650.319.4021

 

Facsimile:

650.319.4022

 

 

If to ANI:

Arcadian Networks, Inc.

 

26 Broadway

 

21st Floor

 

NY, NY 10004

 

Attn:  Gil Perez, CEO

 

 

With a copy to:

Arcadian Networks, Inc.

 

26 Broadway

 

21st Floor

 

NY, NY 10004

 

 

 

Attn: Andrew Fradkin, General Counsel

 

or to such other address or addresses as the respective party hereto
may designate from time to time. Such notices shall be considered to have been
sufficiently given on the fifth ( 5th ) business day following transmission, if
by mail, and on the next business day if by telex or facsimile.

 

--------------------------------------------------------------------------------


 


ARTICLE 23. LAW APPLICABLE

 

23.1         This Agreement and each individual Purchase Order hereunder shall
be governed by and construed in accordance with the laws of the State of New
York, excluding its conflicts of law principles (other than Section S-1401 of
the New York General Obligations Law).

 


ARTICLE 24. SEVERABILITY AND PUBLICITY

 

24.1         The parties hereto agree that invalidity or unenforceability of any
of the provisions, in part or in whole of this Agreement or any individual
Purchase Order hereunder shall not in any way affect the validity or
enforceability of any other parts or provisions thereof except those which
comprise an integral part of or those which are otherwise clearly inseparable
from such invalid or unenforceable parts or provisions.

 

24.2         Neither party shall issue any press release, public announcement,
news release or, except as may be required by law, any other public
announcement, written or oral, whether to the public press, stockholders or
otherwise, relating to this Agreement, any amendment hereto or performance
hereunder, or use the other party’s trademark, trade name, service mark and
domain name, and any visual representations thereof (including logos, designs,
symbols, word marks, images, colors and color combinations, trade dress and
characters) in any publicity, news release or other public announcement without
the written consent of the other party, which written consent shall not be
unreasonably withheld.

 

24.3         Vyyo shall ensure that all Products sold to ANI under this
Agreement contain the “Arcadian Networks” name and logo in the manner and format
reasonably designated by ANI, provided that ANI agrees to pay for any additional
costs associated with inclusion of such name and/or logo as notified by Vyyo to
ANI in advance of expenditure. Vyyo shall ensure that the “Dallager” name and
logo does not appear on any of the Products.

 


ARTICLE 25. COMPLIANCE WITH LAWS

 

25.1         In connection with this Agreement, each party will comply with all
laws, rules and regulations applicable to its business. As between the parties,
ANI shall be responsible to obtain and maintain in effect all permits, licenses
and approvals required for ANI to operate a communications network and to act as
a communications service provider, including without limitation any required FCC
spectrum licenses. As between the parties, Vyyo shall be responsible to obtain
and maintain in effect all permits, licenses and approvals required for Vyyo to
manufacture, sell and distribute the Products and to provide the Services. Vyyo

 

--------------------------------------------------------------------------------


 

shall ensure that all Products which are required to comply with FCC regulations
comply with such regulations, including without limitation the obtaining of any
required approvals needed before commercial sale of the Products, and are
properly labeled in compliance with FCC and other applicable laws, except those
specifically set forth on Schedule A-1 or A-2.

 


ARTICLE 26. RE-BANDING

 

Vyyo acknowledges that ANI’s spectrum lessor(s) may seek to “re-band” the
existing “A band” by replacing it with another band in the upper 700-MHz
spectrum as required by law or otherwise (the “New Band”). In the event of any
such “re-banding” during the first three (3) years of the Agreement, and solely
to the extent that ANI is required (by contract or law) to support such
“re-banding,” and to the extent that ANI requests it from Vyyo during the first
three (3) years of the Agreement, Vyyo agrees to use all commercially reasonable
efforts to develop Product re-banding kits and Spare Parts (“Product Re-Banding
Kits”) for Products that have been purchased by ANI that when applied to such
Products will allow ANI to utilize the  New Band in a manner consistent with the
use of the “A-band” and that will comply with the FCC regulations for the New
Band. The Product Re-Banding Kits will be added to Schedules A-1 and A-2 and
shall be subject to the terms of this Agreement. Vyyo agrees to take into
account “re-banding” requirements while developing New Products in the first
three (3) years of the Agreement with the intention to reduce Product Re-banding
Kits cost. The parties will work together in good faith, with such advance
notice to each other as can reasonably be given under the circumstances, to
minimize the costs of such “re-banding”  and of services outages, delays or
other similar effects resulting from implementation of a Re-banding. Each party
shall bear one-half of the direct costs of efforts dedicated specifically and
exclusively to developing Product Re-Banding Kits and incurred from and after
the Effective Date of this Agreement, provided that ANI’s share of such expenses
shall not exceed an aggregate amount of $500,000. In any event, Vyyo shall
provide ANI in writing in advance a description of all such development efforts
to be undertaken by Vyyo, and shall provide to ANI an itemized list of all such
costs incurred within [60] days after they are incurred. In the event that any
such re-banding occurs after the first three (3) years of the Agreement, the
parties shall discuss in good faith any support in connection therewith to be
provided by Vyyo and the fees relating thereto.

 


ARTICLE 27. ENTIRE AGREEMENT

 

27.1         This Agreement contains the entire agreement between both parties
concerning the subject matter hereof and supersedes all previous negotiations,
commitments and writings in respect to such subject matter and no provision of
this Agreement

 

--------------------------------------------------------------------------------


 

may be waived, modified or amended, in whole or in part, except by a writing
executed by duly authorized representatives of both parties.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written, by their duly authorized
representatives.

 

 

Signed for and on behalf of VYYO INC.

 

 

Signature

: /s/ Arik Levi

 

Name

: Arik Levi

Title

: CFO

Date

: 3/31/2006

 

 

 

 

Signed for and on behalf of ARCADIAN NETWORKS INC.

 

 

Signature

: /s/ Gil Perez

 

Name

: Gil Perez

Title

: President & CEO

Date

: 3/31/06

 

--------------------------------------------------------------------------------


 

Schedule A-1

Product list and Pricing

 

Products shall be uniquely identified by their Vyyo Part Number (P/N).

 

 

 

P/N

 

Description

 

Price per unit*

1

 

4KT0001-A

 

Single Sector Band A Base Station

 

$***

2

 

4KT0004-A

 

Dual Sector Band A Base Station

 

$***

3

 

4KT0007-A

 

Triple Sector Band A Base Station

 

$***

4

 

4RF0037-A

 

Dual panel, tuned sector directional vertical antenna with mounting kit

 

$***

5

 

4RF0056-A

 

Dual panel, tuned sector directional horizontal antenna with mounting kit

 

$***

6

 

4RF0033-A

 

Vertical Omni Antenna with mounting Kit

 

$***

7

 

4RF0057-A

 

Antenna Bracket

 

$***

8

 

9VY002-A

 

V290i

 

$***

9

 

4RF0054-A

 

CPE Yagi antenna

 

$***

10

 

4RF0050-A

 

CPE flat antenna

 

$***

 

--------------------------------------------------------------------------------

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------


 

Each base station purchased by ANI hereunder shall be shipped with the results
of the Factory Acceptance Test(s) performed on such base station.

 

Each V290i provided by Vyyo hereunder shall perform in accordance with the
following performance metrics:

 

Layer 3 Throughput(2)

Downstream: 1 Mbps

 

Upstream: 200 Kbps

Round trip delay (Ethernet)(3)

90 ms

Round trip delay (Serial)(4)

170 ms

 

Under the following conditions:

 

Sector configuration

 

Downstream: 330 KHz @ 64QAM

Upstream: 325 KHz @ 16QAM

 

 

 

Radio link quality

 

Downstream RF SNR: 27 dB

Upstream RF SNR(5): 24 dB

 

 

 

Number of active modems / sector

 

1

 

 

 

Demarcation points

Base station side

 

CPE side

 

 

WMTS Ethernet port connected to
the backbone network
V290iA Ethernet port

 

 

 

Configuration

 

V290iA default configuration:
Single best effort serviceNo classification, filters, firewall or other per
packet functionality

 

--------------------------------------------------------------------------------

(2) Tested with DOS FTP running on Windows 2003 server

(3) Round trip delay is tested as the average time of at least 10 measurements
of ICMP ECHO (PING) with smallest packet size,

(4) Additional latency is introduced by the serial port

(5) RF SNR measured at the receiver input

 

--------------------------------------------------------------------------------


 

Schedule A-2

Spare Parts list and Pricing

 

Spare Parts shall be uniquely identified by their Vyyo Part Number (P/N).

 

 

 

P/N

 

Description

 

Price*

1

 

4RF0036-A

 

Up converter

 

$***

2

 

4RF0010-A

 

Down convertor (Cadco)

 

$***

3

 

9 VY0003-A

 

V3100-A Down Converter (Vyyo)

 

$***

4

 

4RF0035-A

 

40 Watts Power amplifier

 

$***

5

 

4RF0034-A

 

UHF combiner/splitter (Diplexer)

 

$***

6

 

4GN0010-A

 

RCU

 

$***

7

 

4GN0011-A

 

Uninterrupted power supply (UPS)

 

$***

8

 

4RF0039-A

 

Band Pass Filter

 

$***

9

 

4RF0041-A

 

First stage preamplifier

 

$***

10

 

4RF0040-A

 

Second stage preamplifier

 

$***

12

 

4RF0042-A

 

Multy Sector Modem Sample Port

 

$***

13

 

6290-070

 

Band-A base station monitoring modem

 

$***

14

 

7290-4200-01

 

WMTS IP AC 200W

 

$***

15

 

3290-610

 

UC Card

 

$***

16

 

3290-616

 

Hex Card

 

$***

17

 

3290-617

 

Quad Card

 

$***

18

 

3290-618

 

Host Master

 

$***

19

 

1191-030

 

PS 200W

 

$***

 

--------------------------------------------------------------------------------

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------


 

Schedule A-3

New Product Pricing Procedure

 

For a New Product (not including a Spare Part) added to Schedule A-1 after the
Effective Date, and except as set forth below with respect to Product Re-Banding
Kits the following process will apply:

 

The parties will jointly engage an Independent Party to determine the initial
New Product Price for any New Product added to Schedule A-1 after the Effective
Date. Such Price shall be determined as follows: (i) the “Product’s Average
Gross Margin” shall be calculated as Vyyo’s average gross margin for all
Schedule A-1 Products other than the NMS or other Software for the calendar year
preceding the year in which the New Product was added to Schedule A-1, (ii) The
“New Product Cost” shall be Vyyo’s cost of manufacturing or procuring the New
Product, (each of (i) and (ii), as determined by the Independent Party), and
(iii) the New Product Price shall be calculated by dividing the New Product Cost
by [one (1) minus the Product’s Average Gross Margin].
Example: Assume that the New Product Cost is $130 and that the Products Average
Gross Margin is 35%. The Price for the New Product shall be equal to $130
divided by (1-.35) or $200.

 

Notwithstanding the foregoing the “Product’s Average Gross Margin” for Product
Re-Banding Kits is set to 35%.

 

For a New Spare Part added to Schedule A-2 after the Effective Date, and except
as set forth below with respect to Product Re-Banding Kits the following process
will apply:

 

The parties will jointly engage an Independent Party to determine the initial
new Spare Part Price for any new Spare Part added to Schedule A-2 after the
Effective Date. Such Price shall be determined as follows: (i) the “Spare Part’s
Average Gross Margin” shall be calculated as Vyyo’s average gross margin for all
Schedule A-2 Spare Parts for the calendar year preceding the year in which the
New Spare Part was added to Schedule A-2, and (ii) The “New Spare Part Cost”
shall be Vyyo’s cost of manufacturing or procuring the New Spare Part, (each of
(i) and (ii), as determined by the Independent Party), and (iii) The New Spare
Part Price shall be calculated by dividing the New Spare Part Cost by [one
(1) minus the Products Average Gross Margin minus 5%].
Example: Assume that the New Product Cost is $75 and that the Products Average
Gross Margin is 20%. The Price for the New Product shall be equal to $75 divided
by (1 -.20 -.05) or $100.

 

Notwithstanding the foregoing the “Spare Part’s Average Gross Margin” for
Product Re-Banding Kits is set to 35%.

 

--------------------------------------------------------------------------------


 

The parties shall instruct such Independent Party to make a determination as to
Price within thirty (30) days. Vyyo will reasonably cooperate with such
Independent Party to provide any records, books and information deemed necessary
by such Independent Party to make the determination required herein. The
Independent Party shall be subject to reasonable obligations of confidentiality
with respect to such books, records and information. The determinations of the
Independent Party shall be binding on the parties unless there is a manifest
error in such determinations. If either party reasonably believes that the
Independent Party committed such an error, such party can request the
Independent Party to promptly reexamine the matter, and if an error has been
committed, the Independent Party shall make the appropriate correction. The fees
and expenses of the Independent Party shall be borne 50%/50% by ANI and Vyyo.

 

“Independent Party” shall mean Duff & Phelps or any other accounting, financial
consulting or similar firm reasonably capable of reviewing Vyyo’s financial
records and making a determination regarding Vyyo’s costs and profits margin
relating to a Product that has not performed a significant amount of work for
ANI or Vyyo, as selected by the parties from time to time.

 

--------------------------------------------------------------------------------


 

Schedule B-1

Minimum Product Purchase Amounts

 

The “Minimum Product Purchase Amount” for each year of the Term shall have the
following meaning:

 

Year

 

Minimum Product
Purchase Amount

Year 1

 

$***

Year 2

 

$***

Year 3

 

$***

Year 4 (and +)

 

$***

 

The Minimum Product Purchase Amount relates only to purchases of Products and is
used in this Agreement solely to determine ANI’s exclusivity rights in relation
to the Products and does not represent a commitment by ANI to purchase Products
in any particular amount.

 

The Minimum Product Purchase Amounts set forth above are non-cumulative except
as follows:  in the event ANI submits accepted Product Purchase Orders for
Products with shipment dates designated in a given year (provided such shipment
dates are not pushed back by ANI) for an amount in excess of the Minimum Product
Purchase Amount for such  year, such excess shall “roll over” to the next
successive year, provided however that such amount rolled over shall not exceed
25% of such successive year’s Minimum Product Purchase Amount (the result being
that the successive year’s Minimum Product Purchase Amount will be no less than
75% of the amount stated above). For the avoidance of doubt, the “roll over”
only applies for the immediate successive year and cannot serve to create or
increase a “roll over” for the next year. For purposes of example only:  if the
Product Purchase Amount for year 1 is equal to $20.0, $2.5 million would roll
over (25% of the year 2 Minimum Product Purchase Amount). If the accepted
Product Purchase Orders with shipment dates designated in year 2 equaled $9
million, the minimum in year 2 would be satisfied due to the roll over from year
1, but no amount would roll over to year 3.

 

In order to maintain its exclusivity rights hereunder, ANI shall purchase at
least 25% of the Minimum Product Purchase Amount for each year within the first
half of such applicable year. The parties acknowledge and agree that the 25% in
the foregoing sentence shall instead equal 32% for any year if ANI purchases in
the preceding year more than fifteen percent (15%) of products with similar
functionality to the Products from a third party. For purposes of this
paragraph, the term “purchase” shall mean

 

--------------------------------------------------------------------------------


 

submission by ANI of accepted Product Purchase Orders for Products with shipment
dates designated for the first half of such applicable year.

 

--------------------------------------------------------------------------------

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------


 

Schedule B-2

Forecast Amounts

 

Year

 

Forecast Amounts

Year 1

 

$***

Year 2

 

$***

Year 3

 

$***

Year 4

 

$***

Year 5 (and +)

 

$***

 

The Forecast Amounts relate only to purchases of Products and are used in this
Agreement solely to determine any applicable Price discounts and do not
represent a commitment by ANI to purchase Products in any particular amount.

 

--------------------------------------------------------------------------------

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------


 

Schedule B-3

Exclusivity Amounts

 

Year

 

Exclusivity Amount

Year 1

 

$4.0 million

Year 2

 

$4.0 million

Year 3 (and +)

 

None

 

In order to maintain exclusivity in accordance with Section 18, the Exclusivity
Amount shall be paid in accordance with the following schedule:

 

The first Exclusivity Amount payment of $4.0 million shall be paid by ANI to
Vyyo within ten (10) days of the Effective Date of this Agreement.

 

The second Exclusivity Amount payment of $4.0 million shall be paid by ANI to
Vyyo no later than twelve (12) months after the Effective Date of this
Agreement.

 

These Exclusivity Amounts are used in this Agreement solely to determine ANI’s
exclusivity rights in Year 1 and Year 2 only in relation to the Products and do
not represent a commitment by ANI to purchase Products in any particular amount.
For purposes of clarification, there is no Exclusivity Amount after Year 2.

 

--------------------------------------------------------------------------------


 

Schedule C-1

Support Services

 

General terms:

 

1.     All service calls will be made by ANI to Vyyo. There shall be no services
calls initiated by ANI’s customers to Vyyo.

 

2.     ANI technical staff will have the required knowledge to reasonably try to
address the customer issues.

 

3.     ANI technical staff will reasonably try to address the customer issues
prior to calling upon Vyyo.

 

4.     ANI will approach Vyyo for support if it reasonably suspects that the
problem is with a malfunction of Vyyo equipment or software.

 

5.     Any contact by Vyyo with ANI’s customers regarding Customer support
issues shall include a representative of ANI’s technical staff, unless expressly
agreed otherwise by Vyyo and ANI.

 

6.     Every request by ANI for support will include, but not be limited to, the
following information to the extent necessary: a detailed description of the
problem, a detailed description of the configuration of the network at the
relevant site and the actions taken to resolve the problems or  find workarounds
prior to the request for support.

 

Call Center services:

Prices quoted are for 36 months following the Effective Date.

 

Part Number (P/N)

 

Service description

 

Rate

TBD

 

Regular hours (9AM-6PM EST) per call payment.

 

$*** per hour, $*** minimum per call.

TBD

 

24*7, 365 days

 

$*** yearly payment for up to 250 hours. Any additional hours will be charged in
accordance with the following:$*** per hour during Regular Hours, with a $***
minimum per call during Regular Hours; and $*** per hour outside Regular Hours,
with a $*** minimum per call outside Regular Hours.

 

On-Site services:

Priced quoted are for 24 months following the Effective date.
Expenses (transportation, accommodation and hospitality will be charged on top
of that.

 

--------------------------------------------------------------------------------


 

Time will be measured in full days starting at arrival to site and ending at
departure  from site and adding one day for travel

 

Part Number (P/N)

 

Service Description

 

Rate

TBD

 

Best effort

 

$*** a day

TBD

 

Departure within 6 hours of call, pending transportation availability. No more
than one person in the field at one time.

 

$*** yearly payment for up to 50 days. Any additional day will be charged at
$*** a day.

 

--------------------------------------------------------------------------------

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------


 

Schedule C-2

Maintenance Services

 

Vyyo will be releasing from time to time and upon its own discretion software
and firmware updates, as appropriate, to the Products. Such updates will include
both fixes and enhancements and will be made available to ANI for such products
under maintenance. Vyyo shall make commercially reasonable efforts to meet ANI
requests for Product enhancements but makes no commitments to do so unless
otherwise agreed upon by the parties in writing. Vyyo shall use commercially
reasonable efforts to promptly provide fixes or workarounds for any bugs
identified in the Products (including applicable software).

 

Initial Maintenance Services may be purchased for a Product only at the time ANI
purchases such Product from Vyyo, unless otherwise agreed upon by the parties.
Maintenance can only be purchased for one year at a time and renewal Maintenance
Services may be purchased only prior to the expiration of prior maintenance
period.

 

Cost of 12 months maintenance for all base station Products (without antenna) is
***% of the price for such Product set forth in Schedule A-1.

 

Cost of 12 months maintenance for all CPE Products (without antenna) is ***% of
the price for such Product set forth in Schedule A-1.

 

Cost of 12 months maintenance for the Network Management Software is ***% of the
NMS Software price set forth in Schedule A-1.

 

--------------------------------------------------------------------------------

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------


 

Schedule C-3

Extended Warranty and Rates

 

Vyyo offers Extended Warranty service (the “Extended Warranty”) for the Hardware
Products at ***% (flat rate) of the product list price for one (1) twelve (12)
months beyond the initial 18 month Standard Warranty period, subject to the same
terms and conditions as set forth in the Standard Warranty.

 

This Extended Warranty is applicable only as an extension/continuation of the
Standard Warranty.

The Extended Warranty must be purchased prior to the expiration of the Standard
Warranty period.

The Extended Warranty repair service is rendered upon customer’s request
according to Vyyo’s RMA (Return Material Authorization) policy.

 

--------------------------------------------------------------------------------

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------


 

Schedule C-4

Training Services and Rates

 

Vyyo will offer Product Training which will target ANI technical personnel and
will provide them the required knowledge on how to operate and maintain the
Products.

 

Cost of course (up to 20 trainees) - $*** per day, minimum 3-days

Reasonable and Documented Expenses (meals, travel, and accommodations) of Vyyo’s
trainer will be charged in addition to the above.

Pricing is limited for 24 months following the Effective Date.

 

--------------------------------------------------------------------------------

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------


 

Schedule C-5

Miscellaneous Services and Rates

 

Vyyo will offer other services to ANI for the 18 months after the signing of
this Agreement.

ANI shall provide a PO for those services.

 

Vyyo employee

 

Price per day

Engineer

 

$***, minimum 3-days

Senior Engineer

 

$***, minimum 3-days

 

Notes:

 

1.     The rates do not include expenses such as meals, transportation (flights
and ground) and accommodation. ANI shall also be responsible to reimburse Vyyo
for such reasonable and documented expenses incurred in connection with the
performance of Miscellaneous Services.

2.     The parties acknowledge and agree that Vyyo’s employees shall perform any
such Miscellaneous Services under the direction and control of ANI (or its
designee). Vyyo makes no representation or warranty with respect to the
provision of any such miscellaneous services.

3.     Vyyo will provide such services only if the required engineer is
available.

 

--------------------------------------------------------------------------------

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------


 

Exhibit 1

Initial Purchase

 

*** Denotes language for which Vyyo Inc. has requested confidential treatment
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------

 